Title: To James Madison from Benjamin Rush, 7 April 1806 (Abstract)
From: Rush, Benjamin
To: Madison, James


                    § From Benjamin Rush. 7 April 1806, Philadelphia. “The bearer Captain John McDougall goes to Washington in order to solicit the humanity of our Government. He carries with him ample testimonies of his integrity, and particularly of his innocence in a transaction which has lately endangered the loss of his Ship. I have known him for many years, and have reason to believe him to be a man of high honor & probity. He spent the last winter in London, where he has picked up many anecdotes of the present state of parties in England, and of the principal Characters who now administer the Government of that Country. His domestic history of four or five branches of the Royal family will furnish much matter for reflection.
                    “The Captain’s ship constitutes the whole of his property. He has a wife & family deeply interested in the issue of his application to our government.
                    “Accept of my thanks for the packet enclosed to me last week. It contained an Acknowledgment from the King of Prussia thro’ the hand of his minister at the Court of London of my answers to the queries proposed to me last year respecting the Origin &c of the yellow fever, with a Gold medal of his majesty.”
                